Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 is allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a computer-implemented method for rendering a frame comprising indirect lighting of a scene by identifying the scene at a server computer of a cloud network, performing a first portion of computation of the indirect lighting by the server computer using photons representing the indirect lighting as point sampled particles, and sending data representing photons and associated with the first portion to a client device to cause the client device to perform a second portion of computation of the indirect lighting using the photons from the data and to render the frame.
The prior art also fails to teach or suggest a computer-implemented method for rendering a frame comprising indirect lighting of a scene by receiving from a cloud network first data representing photons and associated with a first portion of computation of the indirect lighting of a scene performed using the photons representing indirect light as point sampled particle, generating second data representing the indirect lighting based on performing a second portion of computation of the indirect lighting using the photons from the first data, and combining the second data with data representing direct lighting of the scene as part of rendering a frame of the scene.
The prior art also fails to teach or suggest a computer-implemented method for rendering a frame comprising indirect lighting of a scene by determining a plurality of photons representing indirect light as point sampled particles of a scene, grouping the photons into photon batches, using a first device to generate data representing a batch of the photon batches and associated with a first portion of computation of the indirect lighting of the scene based on tracing the batch, and sending the data to a second device to cause it to perform a second portion of computation of the indirect lighting using photons from the batch and to render the indirect lighting of the scene.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613